Citation Nr: 0831300	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.

2.  Entitlement to a compensable evaluation for peripheral 
neuropathy, right lower extremity.

3.  Entitlement to a compensable evaluation for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issues of an increased rating for the service connected 
peripheral neuropathy, right lower extremity, and erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
peripheral neuropathy, left lower extremity, is secondary to 
his service-connected diabetes.


CONCLUSION OF LAW

Peripheral neuropathy, left lower extremity, was caused by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in August 2004.  Because of the 
favorable outcome in this appeal regarding the issue of 
service connection for peripheral neuropathy, left lower 
extremity, any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, service treatment records are negative for any 
signs, symptoms, or diagnoses of peripheral neuropathy of the 
left lower extremity.

In December 2002, service connection for diabetes was 
established.  VA determined that the veteran was entitled to 
a presumption of service connection for diabetes as he served 
in Vietnam and was presumably exposed to herbicides.

A private treatment record from June 2004 states that the 
veteran may be developing neuropathy.  A follow-up record 
from August 2004 indicates that a private physician discussed 
the veteran's neuropathy.

On VA examination in February 2005, the veteran reported 
intermittent numbness in his bilateral toes.  The nurse 
practitioner found no current objective evidence of 
peripheral neuropathy.

The veteran stated in October 2005 that he had constant 
numbness in his feet.  He said that private doctors had said 
he had peripheral neuropathy in his feet.  VA outpatient 
records from February and August 2005 document the veteran's 
complaints of tingling and burning in his feet.  No diagnosis 
was set forth.  A VA treatment note from February 2006 
indicates that the veteran did not experience numbness or 
burning, but he had a tingling sensation in his feet.  The 
examining physician provided a diagnosis of diabetic 
neuropathy.  An additional VA note from February 2007 shows 
that the veteran had a diagnosis of diabetic neuropathy.

A private medical record dated July 2006 indicates that the 
veteran complained of numbness and tingling in his lower 
extremities bilaterally.  The private doctor provided a 
diagnosis of diabetic neuropathy.  Private medical 
correspondence from L.R.W., D.O., dated July 2006 states that 
the veteran has peripheral neuropathy of both lower 
extremities due to diabetes.  The letter also indicates that 
the veteran had received treatment for his feet since 2004.

Based on the evidence of record, the Board finds that the 
veteran's peripheral neuropathy, left lower extremity, is 
caused by his service-connected diabetes.  In this matter, 
the Board finds the 2005 and 2006 VA and private medical 
treatment records persuasive.  Multiple physicians, VA and 
private, have diagnosed the veteran with bilateral diabetic 
neuropathy.  As a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected, service connection for peripheral 
neuropathy, left lower extremity, as caused by diabetes 
mellitus is warranted.  See 38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for peripheral neuropathy, 
left lower extremity, is granted.


	(CONTINUED ON NEXT PAGE)



REMAND

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

As the claim is being remanded for additional reasons, the 
veteran should be sent a letter which discusses the need to 
submit evidence that shows the effect of his service-
connected disability on his employment and daily life.  This 
letter should also discuss the specific criteria listed in 
the appropriate diagnostic codes relating to his service-
connected disorders so as to eliminate any possible 
deficiency in notice given to the veteran and to comply with 
the requirements of Vazquez-Flores.

Also, the revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.

The Board notes that the RO scheduled the veteran for a VA 
examination to determine the extent of his peripheral 
neuropathy, right lower extremity, in November 2007.  The 
veteran did not attend this examination.  In his June 2008 
personal hearing before the undersigned, the veteran stated 
that he did not receive notification informing him of the 
scheduled examination.  As the claims file does not contain a 
file copy of the notice sent to the veteran, the Board finds 
that the veteran should be extended the benefit of the doubt 
and rescheduled for another examination to determine the 
current symptomatology of his peripheral neuropathy.  
Additionally, the Board notes that the veteran has never been 
afforded a VA examination to determine the extent of his 
current erectile dysfunction.  He should be scheduled for a 
VA examination to determine the current extent of his 
symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by Diagnostic Codes 8520 and 7522.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers-VA and private-who have 
treated the veteran for his claimed 
peripheral neuropathy of the lower 
extremities and erectile dysfunction 
disorders since February 2007.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a neurological 
examination for peripheral neuropathy 
of the lower extremities at an 
appropriate VA medical facility.

The entire claims file must be made 
available to the physician performing 
the examination.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examination 
report should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.

In particular, the physician is asked 
to describe the veteran's 
symptomatology in connection with his 
peripheral neuropathy of the lower 
extremities, as either severe, 
moderate, mild, or asymptomatic.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

4.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo appropriate 
examination for his erectile 
dysfunction at an appropriate VA 
medical facility.

The entire claims file must be made 
available to the physician performing 
the examination.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examination 
report should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.

The physician is specifically requested 
to discuss the extent (if any) of the 
veteran's loss of erectile power.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


